PER CURIAM
Defendant appeals his conviction for driving while suspended, ORS 811.182. He raises two assignments of error. We reject the first without discussion. In his second assignment of error, he argues that the trial court erred in admitting a Driver and Motor Vehicle Services Division suspension packet containing a copy of his driving record and a document dating from the arrest leading to his suspension notifying him that his driving privileges were to be suspended. According to defendant, admitting the documents violated his right to confront his accusers under the Sixth Amendment to the United States Constitution as construed in Crawford v. Washington, 541 US 36, 124 S Ct 1354, 158 L Ed 2d 177 (2004). We recently decided that issue contrary to defendant’s position in State v. Davis, 211 Or App 550, 156 P3d 93 (2007).
Affirmed.